NO. 12-09-00222-CV

                   IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                 TYLER, TEXAS

IN THE INTEREST OF                           §              APPEAL FROM THE

A.N.T. AND H.M.L.,                           §              COUNTY COURT AT LAW
#2

MINOR CHILDREN                               §              SMITH COUNTY, TEXAS

                              MEMORANDUM OPINION
        Pansy Leavings appeals the trial court’s orders finding her in contempt for failing
to pay child support for A.N.T. and H.M.L., her children. In six issues, Leavings argues
that the trial court’s contempt orders should be reversed.      We dismiss for want of
jurisdiction.


                                   CONTEMPT ORDERS
        Leavings seeks a direct appeal of contempt orders regarding her two children.
She raises no issues related to any matters other than the contempt orders. A contempt
order is reviewable only by a petition for writ of habeas corpus (if the person in contempt
is confined) or a petition for writ of mandamus (if no confinement is involved). Cadle
Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth 2001, pet. denied) (citing
In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding)).             We have no
jurisdiction to review contempt orders by direct appeal. Tex. Animal Health Comm’n v.
Nunley, 647 S.W.2d 951, 952 (Tex. 1983); Ex parte Cardwell, 416 S.W.2d 382, 384
(Tex. 1967) (orig. proceeding); Wagner v. Warnasch, 156 Tex. 334, 339, 295 S.W.2d
890, 893 (1956).


                                       DISPOSITION
         Because we have no jurisdiction to review contempt orders by direct appeal, the
appeal is dismissed for want of jurisdiction.




                                                                BRIAN HOYLE
                                                                   Justice


Opinion delivered June 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)

                                                      2